Title: To John Adams from Jeremy Belknap, 31 July 1795
From: Belknap, Jeremy
To: Adams, John



Dear Sir
Boston July 31 1795

Enclosed is the Letter of Mr Tucker which I mentioned to you the other day.  The good sense & humanity of the writer make a very agreeable impression on my mind but the case appears extremely embarrassed—It is probable that you have resolved it in your mind, & I wish you would impart to me such tho’ts as may occur, for as the Gentleman has condescended to ask my opinion & advice I wish to avail myself of every advantage in forming an opinion on the subject.
I am Sir with great Esteem & Respect / Yr. obliged & obedt servt.

Jeremy Belknap